Per Curiam:
This was an appeal from the order of the court below opening the judgment and staying the execution. The judgment was entered upon a scire facias to revive. It is almost unnecessary to say that no appeal lies in such case. The opening of such a judgment rests in the sound discretion of the court below. The act of 1877, allowing appeals from the order of the Common Pleas opening a judgment, applies only to judgments entered by virtue of a warrant of attorney or upon a judgment note. In Jenkintown N. Bank’s App., 124 Pa. 837, the execution was not set aside; it was merely stayed. The *191authorities cited in regard to the setting aside of an execution do not apply.
Order affirmed, and the appeal dismissed, at the costs of the appellant.